Citation Nr: 0406758	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  97-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than fifty (50) 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in June 1996, which denied an evaluation higher 
than 50 percent for service-connected PTSD.  The veteran 
perfected an appeal to the Board as to this issue.  In 
connection with this appeal, the veteran waived his right to 
a personal hearing before a Veterans Law Judge of the Board.  
See veteran's VA Form 9. 


FINDINGS OF FACT

1.  The veteran is diagnosed with PTSD (service-connected) 
and schizoaffective disorder (nonservice-connected).  He also 
has a long history of alcohol abuse and drug addiction.   

2.  The veteran's primary complaints include nervousness, 
anxiety, inability to engage in focused thought, disturbed 
sleep, mood swings, benign visual and auditory hallucinations 
(controlled by medication), and social isolation.  

3.  Objective examination shows that he is coherent; goal-
directed; and alert and oriented to time, place, person, and 
situation.  His attention, concentration, and short and long 
term memory are within normal limits.  He has the ability to 
think abstractly and shows good social judgment.  There is no 
evidence that he is currently a danger to himself or others.

4.  The veteran's most recent Global Assessment of 
Functioning (GAF) Scale score is 51 (generally, moderate to 
moderately significant symptoms of functional impairment).  
It is not indicative of impairment attributable to PTSD 
alone, but of the veteran's impaired functioning generally, 
to include service-connected and nonservice-connected 
disabilities.     
CONCLUSION OF LAW

Criteria for an evaluation higher than 50 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102; 5103 (West 2002).  There is no issue in 
this case as to providing an appropriate application form, or 
as to the completeness of the application.  In a letter dated 
in August 2003, the RO advised the veteran of what 
information is in the file; what additional evidence and 
information is needed to show entitlement to an increased 
evaluation for PTSD; where and when to send the evidence and 
information; and how to contact the VA if the veteran has 
questions about his claim.  The letter also explained what 
specific information the veteran could provide to enable the 
VA to assist him in substantiating his claim.  Moreover, in 
the September 2000 Supplemental Statement of the Case, the RO 
set forth VA regulations pertaining to specific regulatory 
requirements pertaining to rating service-connected PTSD.  
The Board accordingly finds that VA has fulfilled its duty-
to-notify obligations consistent with VCAA and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
  
Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  It is noted that the RO has 
obtained and associated with the claim folder relevant 
evidence, which includes VA medical center treatment reports.  
Further, the record reflects that, in February 2004, the 
veteran's representative submitted a statement indicating 
that there is no other evidence to support the claim.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that a decision on the 
merits now would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  



II.  Increased Evaluation for Service-Connected PTSD

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. §§ 4.1, 4.2, and 4.41 (2003).  An 
evaluation of the extent of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2003); DeLuca v. Brown, 
8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, a determination as to whether the 
preponderance of the evidence favors, or is against, the 
claim must be made.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If the evidence is in support of the claim or 
is in equal balance, the claim is allowed.  Id.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Also, 38 C.F.R. § 4.10 provides 
that, in cases of functional impairment, evaluations must be 
based upon the lack of usefulness of the affected part or 
systems.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.

The VA assigns disability ratings for service-connected PTSD 
in accordance with criteria in 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  A 50 percent rating is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (such as retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted under Diagnostic Code 9411 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  

A 100 percent rating is warranted under Diagnostic Code 9411 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation or own name. 

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history in 
determining whether a higher evaluation for a service-
connected disability is warranted.  See generally 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, in claims for increased evaluations, current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Accordingly, in such claims, as 
the one here, the Board looks primarily to contemporaneous 
evidence of the extent of the disability claimed (that is, 
evidence from the last several years).    
The Board has reviewed all of the evidence and information of 
record.  The record contains treatment reports at a VA 
medical center dated beginning more than a decade ago.  More 
recent VA medical records are dated between mid-1990s to 
2000.  In sum, these recent records show a long history of 
polysubstance addiction, alcohol abuse, PTSD and other 
psychiatric disorders, and participation in treatment and 
management programs for these problems.  He also was 
hospitalized numerous times for cocaine abuse and alcohol 
addiction.  He has been diagnosed with schizoaffective 
disorder.  Over the years, the veteran also reportedly 
suffered negative consequences of substance addiction, 
including blackouts, prior arrests for purchasing drugs and 
attempts to purchase drugs, and incarceration in or around 
March 1999, apparently for a drug-related criminal 
conviction.  Further, the record shows that the veteran has 
had a troubled personal life - he has been separated from his 
third wife since 1981; at times, he had been homeless; and 
one of his children died in infancy from pneumonia.  
Importantly, the Board notes that PTSD is the only 
psychiatric disorder for which service connection is in 
effect. 

Also significant are VA outpatient treatment records, which 
show that, as recently as in January 2000, the veteran still 
was noted to have significant symptoms of nonservice-
connected schizoaffective disorder, and to be battling drug 
addiction and alcohol abuse.  His Global Assessment of 
Functioning (GAF) Scale score was 51 in July 1999.  Further, 
treatment notes dated in June 1999 indicate that the highest 
GAF score during the one-year period before then was 51.  
There is no evidence that these GAF scores are entirely, or 
even substantially, indicative of the severity of service-
connected PTSD, as opposed to nonservice-connected 
schizoaffective disorder and/or negative consequences of 
substance addiction.              

The Board notes that GAF is a scale from 0 to 100, reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms).  See also 
38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF of 41-50 denotes 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning.  A GAF of 51-60 
denotes moderate symptoms (e.g., flat affect, circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  

The record also contains the report of a PTSD examination at 
a VA facility conducted in May 1999.  The veteran reported 
having had horrific combat experiences in Vietnam.  He 
reported a spotty employment history at a family plumbing 
business as well as his father's water conditioning business.  
He apparently was a drifter who had difficulty remaining in 
one place for an extended period of time and could not hold 
down a job.  For instance, the veteran reported that he was 
last employed in 1992 as a plumber for his uncle's plumbing 
business.  He either quit or was terminated from the plumber 
position five times before he was finally terminated for 
persistent irritability and nervousness.  The veteran also 
reported then-current incarceration, prior arrests and 
incarceration for drug-related offenses, court-ordered 
attendance of substance abuse programs, court-ordered 
probation, and prior arrest for petty theft.  His cocaine 
abuse history dates back to 1985.  

As for the veteran's complaints, he reported extreme 
nervousness, paranoid misinterpretation of comments others 
make to him (he apparently believes others are plotting 
against him or taunting him), inability to engage in focused 
thought, disturbed sleep, and mood swings.  His benign visual 
hallucinations and paranoid auditory hallucinations are 
controlled by medication.  He also is unable to trust people 
and is not comfortable in social settings.  He apparently had 
attempted suicide before, but stopped short of harming 
himself.  He denied suicidal ideation at the time of the 
examination, as well as homicidal ideation or intent.  He 
reportedly has had fits of rage where he had attacked others.  
He believes nervousness is his most debilitating PTSD 
symptom.     
  
The VA examiner noted that the veteran was unable to sit 
still for the examination.  His speech was very rapid, but 
coherent and goal-directed, and he was alert and oriented to 
time, place, person, and situation.  He apparently did not 
appear depressed at the time of the examination.  He reported 
instances of paranoid ideation and auditory hallucinations.  
His attention, concentration, and short and long term memory 
were within normal limits.  He was vaguely aware of current 
events, but his ability to do mental calculations was very 
mildly impaired.  He demonstrated the ability to think 
abstractly and good social judgment.  His mood was very 
anxious.  At the time of the examination, the veteran denied 
hallucinations or being under the influence of cocaine.  See 
May 1999 VA examination report.  

The VA examiner diagnosed the veteran with schizoaffective 
disorder, bipolar type; alcohol abuse; marijuana and cocaine 
abuse; and PTSD.  His GAF score was 50.  The examiner opined 
that this GAF score reflects serious symptoms causing social 
and occupational functioning impairment, and that the veteran 
is not competent to manage his own financial affairs or 
retain gainful employment.  (The Board notes that, in a 1997 
rating decision, the RO determined that the veteran is not 
competent to manage his VA benefits.)  The examiner also 
noted that it is very difficult, if not impossible, to 
discern whether the veteran's psychotic and nervous symptoms 
are attributable to cocaine abuse or to a psychiatric 
disorder.  That determination can be made only after a 
significant period of abstinence from drugs and other 
substances.  The examiner concluded that his PTSD symptoms 
appear to be less problematic than those of the 
schizoaffective disorder.  See May 1999 VA examination 
report. 
             
The record also contains medical documentation apparently 
supporting a prior Social Security Administration disability 
claim.  They are dated in the early to late 1990s, with most 
of the treatment shown in the early 1990s.  Significantly, 
they show that, as early as in mid-1991, the veteran was 
noted to have had anxiety and personality disorders.  Records 
dated in mid-1996 show that he had PTSD and manic depression.  
They also contain ample evidence of long-standing drug and 
alcohol abuse, as well as treatment and counseling for these 
problems.    

As noted above, the next higher rating of 70 percent is 
assigned with evidence of significant occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, and mood.  
Symptoms would include suicidal ideation; obsessional 
rituals; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; and the inability to establish and maintain 
effective relationships.  The highest permissible rating of 
100 percent is warranted with total occupational and social 
impairment.

In sum, the totality of the evidence of record shows that the 
veteran is significantly incapacitated due to psychiatric 
disorders and negative consequences of substance addiction.  
However, the Board notes that the VA awards compensation for 
impairment of functioning and earning capacity as a result of 
service-connected disabilities.  See generally 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2003).  Accordingly, the 
Board must be able to ascertain, on the basis of evidence of 
record, to what extent impairment of functioning is 
attributable to service-connected disability (or 
disabilities) and to what extent it is attributable to 
nonservice-connected disabilities.  In this case, then, the 
Board must be able to determine to what extent the veteran's 
impairment is caused by his own conduct unrelated to 
consequences flowing from active duty (that is, from long-
standing drug and alcohol abuse) and/or any nonservice-
connected disorder (schizoaffective disorder).  Because the 
veteran in this case has both service-connected and 
nonservice-connected psychiatric disabilities for which the 
symptoms and manifestations apparently overlap, this 
determination is a difficult task.    

On balance, the Board finds that the weight of the evidence 
is against a finding of an increased rating (to 70 or higher) 
for service-connected PTSD.  The reasons for this 
determination are discussed below.  

First, there is evidence, in the form of a VA medical 
opinion, that it is nearly impossible to discern whether the 
veteran's psychotic and nervous symptoms are attributable to 
nonservice-connected substance addiction or to a psychiatric 
disorder.  The VA examiner stated that this determination 
would be possible only after a significant period of 
abstinence from drugs and other substances.  Even if it were 
possible to determine the extent to which the psychotic 
symptoms are attributable to substance addiction, there still 
would remain another apparently difficult hurdle of 
determining the extent to which the symptoms are applicable 
to service-connected PTSD, as opposed to schizoaffective 
disorder.  In this vein, the Board also finds that the 
veteran GAF scores are not dispositive, as there is a 
question as to what extent the relatively low scores are 
attributable to PTSD symptoms alone.  (Further, because of 
these reasons, the Board has determined that a remand order 
for a psychiatric examination to resolve these issues would 
not be useful without evidence that the veteran is in 
sustained remission from substance addiction.  There is no 
such evidence to date, or any evidence that the veteran is 
proactively making an effort to do so.)    

Second, the VA examiner concluded that, notwithstanding an 
uncertainty as to what is (or are) responsible for the 
veteran's psychotic and nervous symptoms, the PTSD symptoms 
appear to be less problematic than those of the nonservice-
connected schizoaffective disorder.  The Board is of the 
opinion that this conclusion is reasonable in light of 
substantial evidence of record showing long-standing 
substance abuse and nonservice-connected psychiatric 
problems.      

Finally, the Board notes that the recent evidence of record 
pertaining to the treatment of the veteran's psychiatric 
problems appears to be primarily focused on recovery from the 
consequences of schizoaffective disorder and substance 
addiction.  These records note a prior diagnosis of PTSD, but 
do not document treatment specifically for PTSD symptoms.  
Indeed, there is no evidence dated within the past few years 
to suggest that the veteran's PTSD symptoms have increased in 
severity.    

In light of all of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that an 
increased rating is warranted here.  Accordingly, the 
doctrine of reasonable doubt is inapplicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.120, 4.13 (2003); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).    








ORDER

The claim for a disability evaluation higher than 50 percent 
for service-connected PTSD is denied.



                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



